  Case 1:19-cr-00117-JBW Document 6 Filed 03/07/19 Page 1 of 1 PageID #: 10




                            CRIMINAL CAUSE FOR PLEADING


BEFORE: MAGISTRATE JUDGE LEVY Courtroom 118 South                   DATE: 3/7/19

    19     CR     117                           United States v. Sinmyah Amera Ceasar

DEFENDANT: Sinmyah Amera Ceasar
     _x_present _not present    __x_cust.             _bail

                                        _______________
DEFENSE COUNSEL: -------~~~;;;,,,;;;.,;;;;
                       Samuel Jacobson
      X present _not present               _CJA _RET __x_FD

AUSA: Joshua Hafetz                 CLERK: Alicia Ferrara

INTERPRETER: _..........,
                N/A         ____
RECORDING START AND END TIME:             1:22-2:08

_x_ CASE CALLED                   _x_ DEFT'S FIRST APPEARANCE
DEFT: _x_swoRN               _x_ARRAIGNED          _x_INFORMED OF RIGHTS

-X_ WAIVER OF INDICTMENT FILED
-X_ INFORMATION FILED
-X_ DEFT ENTER GUILTY PLEA TO THE INFORMATION
     DEFT. WITHDRAWS NOT GUILTY PLEA AND ENTERS GUILTY PLEA TO
    COUNT _ _ OF THE SUPERSEDING INDICTMENT
_x_ COURT FINDS FACTUAL BASIS FOR THE PLEA
    SENTENCING SET FOR_AT_BEFORE J.
    SENTENCING TO BE SET BY PROBATION
    BAIL:_SET      _CONT'D FOR DEFT.     _CONT'D IN CUSTODY
    CASE ADJOURNED TO_ _ _ _ AT
_x_ TRANSCRIPT ORDERED: [1:22-2:081
_x_ COUNSEL WILL CONFER AND REPORT BACK REGARDING A
    SENTENCING DATE

OTHER: Pursuant to Federal Rule 11 of Criminal Procedure, the Magistrate Judge did
administer the allocution. A finding has been made that the plea was made knowingly and
voluntarily and the plea was not coerced. The Magistrate Judge recommends that the plea
of guilty be accepted.
